            Case 1-19-43516-ess            Doc 73-1       Filed 06/26/20        Entered 06/26/20 13:06:59


                                                  Notice Recipients
District/Off: 0207−1                      User: csmall                      Date Created: 6/26/2020
Case: 1−19−43516−ess                      Form ID: 772                      Total: 3


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Krichevsky       4221 Atlantic Ave       Brooklyn, NY 11224
            Wells Fargo Bank, N.A. as servicing     agent for U.S.      c/o Woods Oviatt Gilman, LLP      500 Bausch &
            Lomb        Place Rochester, NY 14604
            U.S. Bank, NA        c/o Woods Oviatt Gilman, LLP        500 Bausch & Lomb Place        Rochester, NY
            14604
                                                                                                             TOTAL: 3
